16 So.3d 327 (2009)
Bruce MADEIROS, a/k/a Bruce Medeiros, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3669.
District Court of Appeal of Florida, Fourth District.
September 16, 2009.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and August A. Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 14 So.3d 219.

Upon Remand from the Supreme Court
PER CURIAM.
Pursuant to the supreme court's mandate, we reverse appellant's sentence and remand to the circuit court for resentencing, where appellant shall receive credit for time served on his two-year sentence consistent with State v. Rabedeau, 2 So.3d *328 191 (Fla.2009), and Gisi v. State, 4 So.3d 613 (Fla.2009).
GROSS, C.J., FARMER and GERBER, JJ., concur.